 In the Matter Of WILLYS OVERLAND MOTORS, INC.andINTERNATIONALDIE SINKERS CONFERENCECase No. 8-2863SUPPLEMENTAL DECISIONANDORDERMarch 1, 1942On September 19,1941, the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On October.18, 1941,the Board issuedan Amendment to Direction of Election2On January 22, 1942, theBoard issued a Supplemental Decision and Amendment to Decisionand Direction of Election.3The Board has been advised that International Die Sinkers Con-'ference, the petitioner herein, does not desire its name to appear uponthe ballot in this proceeding. International Association of Machin-ists, the only other organization involved, does not desire that theelection be held.Under these circumstances, we shall dismiss thepetition, and vacate our Direction of Election,as amended.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby ordered that the Direction of Election, as amended, inthe above-entitled proceedings be, and it, hereby is, vacated, andthat the petition for investigation and certification hereinbeforefiled be, and it hereby is, dismissed.CHAIRMAN MmLIs took no part in the consideration of the aboveSupplemental Decision and Order.135 N. L.R. B. 549.2 36 N. L. R. B. 283.3 38 N. L. R. B. 462.39 N. L. R. B., No. 70.408